
	

114 HR 958 IH: Clyde Kennard Congressional Gold Medal Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 958
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To posthumously award a Congressional gold medal to Clyde Kennard in recognition of his sacrifice
			 for education equality.
	
	
 1.Short TitleThis Act may be cited as the Clyde Kennard Congressional Gold Medal Act. 2.FindingsThe Congress finds that:
 (1)July 4, 2013, marked the 50th anniversary of the one of the largest miscarriages of justice in Mississippi legislative history, as Clyde Kennard was framed to prevent his entrance into the University of Southern Mississippi (U.S.M.).
 (2)Clyde Kennard was a veteran of the United States Army returning home to Hattiesburg, Mississippi, following his stepfather's death to assist his mother at the family’s farm.
 (3)Kennard had attended the University of Chicago with aid from the G.I. Bill prior to returning home. In an effort to complete his education, he applied to the University of Southern Mississippi in 1955.
 (4)Kennard was denied entrance to the all White college on the grounds that he could not provide five character references from U.S.M. alumni, making the request nearly impossible.
 (5)President William D. McCain refused to admit Kennard, despite admitting to the Mississippi State Sovereignty Commission that Kennard met all of the requisite admission criteria for U.S.M.
 (6)On December 6, 1958, Kennard wrote a letter to the Hattiesburg American discussing the racial tensions caused by his hopes to attend U.S.M. and chronicling African-American hopes to be viewed as equal.
 (7)The Sovereignty Commission doubled their efforts to discredit Kennard, employing an ex-FBI agent to go through Kennard’s records of his six years as a student at the University of Chicago.
 (8)Following Kennard’s 1958 letter, Governor James P. Coleman called Kennard to his office where he asked him to hold off on the application to U.S.M. until after the election.
 (9)Following the election, Kennard applied and his University of Chicago transcript was lost by U.S.M. administration.
 (10)President McCain called Kennard to his office and informed him of the administration’s search for the papers.
 (11)As Kennard left the office, two Forrest County constables arrested him, claiming to have followed him from his home for having whiskey in a then dry State.
 (12)He was charged, found guilty and fined $600. As a result, his bank credit was cut off. (13)On September 25, 1960, Kennard was arrested for having stolen $25 worth of chicken feed from Forrest County Cooperative warehouse. He was convicted and sentenced to seven years at Parchman Penitentiary.
 (14)While in the Parchman Penitentiary in 1961, Kennard was diagnosed with colon cancer and was refused care.
 (15)By 1963, after the cancer had become untreatable, Governor Ross Barnett indefinitely suspended Kennard’s sentence.
 (16)On July 4, 1963, Kennard died of colon cancer. 3.Congressional gold medal (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Clyde Kennard in recognition of his sacrifice for education equality.
 (b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 (c)Award of medalFollowing the presentation of the gold medal referred to in subsection (a), the medal shall be awarded to the Mississippi State Conference of the National Association for the Advancement of Colored People, where it shall be available for display or temporary loan for display elsewhere, as appropriate.
			4.Duplicate medals
 (a)The Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
			5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
